Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

  JENNIFER CICCONE, individually
  and on behalf of all others similarly
  situated,
                                                       CASE NO.:
          Plaintiff,
  v.
                                                       CLASS ACTION COMPLAINT
  PREFERRED APARTMENT
  COMMUNITIES, INC.,                                   JURY TRIAL DEMANDED

          Defendant.
                                                  /

                                        CLASS COMPLAINT

         1.        Defendant Preferred Apartment Communities, Inc. owns and operates private

  student housing communities at or near colleges and universities throughout Florida, including

  The Retreat at Orlando next to the University of Central Florida, where Plaintiff, Jennifer

  Ciccone, leased an apartment. The core offering of these apartments are the preferred student

  housing community including its leading resident life program offering a variety of educational,

  recreational, and social activities, clubhouse with social events, fitness center, technology center

  with computer stations, multiple sporting courts, sauna, club room with pool tables and coffee

  bar, golf simulator and close ties to the universities.

              2.    As a result of the COVID-19 pandemic, universities throughout Florida and the

  nation have ordered university campuses be vacated to preserve the safety of the students and the

  public. At university-run facilities, students have been asked to evacuate include dormitories

  similar in social layout to the facilities operated by the Defendant, which were recognized as

  unsafe due to the elevated risk of disease transmission inherent to high-density housing with

  extensive shared common areas. Furthermore, these universities, recognizing that it would be
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 2 of 18



  inequitable and improper to charge students for housing that became unsafe to occupy, have been

  refunding housing money to students and their families.

        3.      In contrast to the responsible actions of the universities, the Defendant, an

   investment company focusing on “student housing properties,” is retaining all funds that their

   tenants have paid — and continues to demand payment from those who pay month-to-month —

   for room, board, and other services and amenities, even though the Defendant cannot safely

   provide them and the students have moved out.

        4.      Plaintiff brings this action on her own behalf and on behalf of a class of persons

  who executed Lease Agreements with the Defendant but are not receiving the bargained-for

  services.

                                            PARTIES

        5.      Plaintiff Jennifer Ciccone is a citizen of Florida, residing in Coral Springs. Ms.

  Ciccone is a current guarantor and co-signer for her daughter’s room at The Retreat at Orlando

  for the Fall 2019-Summer 2020 academic school year.

        6.      Defendant is a Georgia corporation headquartered in Atlanta. Defendant is the

 owner of dorm-like student housing apartment complexes, with 6,095 individual student leases for

 “student housing,” throughout the United States.       Defendant touts itself as “[a] real estate

 investment trust engaged primarily in the ownership and operation of high quality multifamily

 properties, with select investments in grocery anchored shopping centers, Class A office buildings,

 and student housing properties”. Defendant operates at least 2 locations with 1,573 individual

 student leases in Florida.




                                                 2
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 3 of 18



                                    JURISDICTION AND VENUE

         7.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A),

 because this case is a class action where the aggregate claims of all members of the proposed Class

 are in excess of $5,000,000, exclusive of interest and costs, and most members of the proposed

 Class are citizens of the state of Florida.

         8.     This Court has general jurisdiction over Defendant, which conducts substantial

 business within Florida, and thus has significant, continuous, and pervasive contacts with the State.

         9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because the challenged

 fee practices have been committed in this District, Plaintiff suffered the alleged harm in this

 District and Plaintiff resides in this District.

                                FACTS COMMON TO THE CLASS

     A. Defendant Advertises and Sells “Student Housing” to College Students.

         10.     Student housing is in high demand at the University of Central Florida and nearby

 colleges. Students may choose to live in college-owned dormitories or private off-campus

 apartments. The Retreat at Orlando, owned by Defendant, offers a third option — a “preferred

 student living community in Orlando, Florida, serving attendees of the University of Central

 Florida.”

         11.    Defendant advertises its preferred student living community to its target

 demographic — college students — and touts amenities specifically geared to them, such as on-

 site leading resident life programs offering a variety of educational, recreational, and social

 activities, clubhouse with social events, fitness center, technology center with computer stations,

 multiple sporting activity courts, sauna, club room with pool tables and coffee bar, golf simulator

 and close ties to the universities.



                                                    3
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 4 of 18



        12.    Defendant issued a letter to its student housing residents on March 13, 2020

 indicating PAC (Preferred Apartment Communities) “will be closing all fitness centers and other

 inside amenity spaces” and “for the foreseeable future, PAC service team members will only be

 performing emergency maintenance repairs in occupied units”.

        13.    A second letter was issued from the Defendant on March 18, 2020 recognizing that

 social distancing is the most effective method we can currently utilize to slow the spread of virus

 as advised by the Center for Disease Control (CDC) and the World Health Organization (WHO)

 stating, effective March 19, 2020, “we will temporarily be closing the doors of our community

 office to in-person traffic and will use alternative methods of communication to include telephone,

 email, resident portal and website for all resident and prospect needs.” Defendant also emphasized

 “[a]s a reminder, our fitness centers, pools and other non-essential amenity spaces will remain

 closed until further notice and our service teams will only be performing emergency services

 requests in occupied apartments.”

    B. Allegations Regarding Plaintiff Jennifer Ciccone

        14.    Jennifer Ciccone’s daughter, Madison Ciccone, is a student at the University of

 Central Florida. Plaintiff evaluated the available housing options and selected The Retreat at

 Orlando based largely on its student housing amenities.

        15.    Plaintiff Jennifer Ciccone executed a housing contract for August 17, 2019 to July

 31, 2020 and Madison Ciccone moved into the dormitory on August 17, 2019 for Fall 2019, Spring

 and Summer 2020 school semesters.

        16.    Plaintiff Jennifer Ciccone returned home in March 2020 as directed by the

 University of Central Florida, the Florida Governor and the President of the United States.




                                                 4
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 5 of 18



        17.    Defendant refuses to return pro-rated monies paid for the month of March although

 this money was collected for services Defendant did not and could not perform.

        18.    Plaintiff has always paid her monthly installments of $810.00. Her contract is for

 August 17, 2019 to July 31, 2020 and she paid on time every month.

        19.    Since the COVID-19 pandemic hit and students were forced to evacuate the

 premises in March 2020.

        20.    Defendant feigns concern over the plight COVID-19 put students and their families

 in while at the same time is haranguing and harassing Plaintiff and her daughter concerning a debt

 that they do not owe.

        21.    Defendant collected rent for the month of March, April, May, and June 2020

 although Plaintiff and her daughter do not owe these debts.

        22.    Defendant refuses to return monies paid for March (partial), April, May, and June

 2020, although this money was collected for services Defendant did not and could not perform.

    C. University Campuses Shut Down in Response to the COVID-19 Pandemic, and
       Defendant Cannot Provide the Bargained-For Services.

        23.    On March 9, 2020 Florida Governor Ron DeSantis issued Executive Order 20-52

 declaring a state of emergency for the entire state of Florida a result of COVID-19.

        24.    On March 13, 2020, President Donald Trump issued a Proclamation Declaring a

 National Emergency based upon the COVID-19 outbreak.

        25.    On March 16, 2020, President Trump and the Center for Disease Control and

 Prevention (“CDC”) issued the “15 days to slow the spread” guidance to slow the spread of the

 virus, advising individuals of social distancing measures such as avoiding gatherings of more than

 10 people, and recommending restrictions for establishments tending to attract mass gatherings

 and congregations.


                                                 5
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 6 of 18



        26.    On March 17, 2020, the University of Central Florida announced that all classes

 would transition to remote learning through the end of the Spring 2020 semester, canceling all on-

 campus events due to the COVID-19 pandemic.

        27.    On March 19, 2020, the University of Central Florida encouraged all residential

 students to evacuate to their permanent residence and not return to campus, such that they had no

 meaningful choice but to comply.

        28.    Further, because all classes were moved online, there was no reason for students to

 remain near campus if they had other housing available to them. This is particularly so in the

 face of the dangers, risks, and fear associated with the pandemic.

        29.    The vast majority of students left campus to be with their families, and to avoid

 exposure to COVID-19, and they have stayed off campus to comply with directives from the

 schools, as well as local, state and federal governments.

        30.    On March 24, 2020, Governor DeSantis issued Executive Order 20-83, directing the

 State Surgeon General and State Health Officer to issue a public health advisory urging the public

 to avoid all social or recreational gatherings of 10 or more people, stating “it is necessary and

 appropriate to take action to ensure that the spread of COVID-19 is slowed, and that residents and

 visitors in Florida remain safe and secure.”

        31.    On March 26, 2020, The Retreat at Orlando issued a statement to its residents and

 guarantors that they are aware of the impact the pandemic is having on all aspects of everyone’s

 lives and the cancellations and shutdowns in connection with this pandemic have created new

 burdens on our residents and guarantors. Furthermore, stating, “[a]lthough we are sympathetic to

 this situation and the hardship that this pandemic has caused, we are unable to change the terms of

 our Lease Agreement.” Please see Exhibit A attached hereto.




                                                  6
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 7 of 18



        32.     On March 27, 2020, the University of Central Florida, recognizing that on-campus

 dormitory rooms, meal plans, and services could not be safely used by the students, the

 University’s Board of Trustees unanimously approved a plan to refund housing costs to students.

 The refunds were to include students’ housing costs from March 27, 2020 through April 28, 2020.

        33.     On March 29, 2020 President Trump extended the guidelines to be in effect until

 April 30, 2020.

        34.     On March 31, 2020 the President updated the guidelines renaming it “30 Days to

 Slow the Spread” and along with the Coronavirus Task Force urged Americans to adhere to the

 guidelines.

        35.     On March 31, 2020, the University of Central Florida issued a statement to all Off-

 Campus Student Housing Managers advising the shift to all classes online for the spring and

 portion of the summer semesters and as such depopulated campus and requesting students to return

 to their permanent residences. Furthermore, respectfully requesting apartment and housing

 managers to consider granting early lease terminations.

        36.     Despite the fact that the dormitories cannot safely be occupied by the students, and

 the fact that the bargained-for amenities could not safely be provided, the Defendant has refused

 to return any portion of the rent and other fees it has collected.

        37.     Defendant’s demand for payment and refusal to provide partial refunds defies

 equity, common sense and is in diametrical opposition to the Governor and President’s directives

 concerning the dangers of staying in their facilities.

        38.     The purpose of the parties’ lease agreement was to provide housing and services –

 including on-site leading resident life program offering a variety of educational, recreational, and

 social activities, clubhouse with social events, fitness center, technology center with computer




                                                   7
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 8 of 18



 stations, multiple sport courts, sauna, club room with pool tables and coffee bar as well as a golf

 simulator.

         39.    Defendant touts in its promotional materials that the amenities are cutting-edge

 features and unrivaled, which far exceed those of typical student apartments, with leading

 residence life offering a variety of educational, recreational, and social activities to help your

 student make the most of their college experience.

         40.     This purpose was frustrated when the campus closed and students were ordered

 home no longer attending on-campus classes.

                                          CLASS ALLEGATIONS

         41.     Plaintiffs bring this action as a class action under Federal Rule of Civil Procedure

 23(a), (b)(2), (b)(3) as a representative of the following Class:

                 All people who paid the costs rent and fees for and on behalf of
                 students residing in Defendant’s Florida “campus living” complexes
                 for the Spring and Summer 2020 semester who moved out prior to
                 the completion of the semester because of school closures relating
                 to COVID-19.

         42.      Plaintiff reserves the right to amend or modify the Class definition with greater

 specificity or further division into subclasses or limitation to particular issues, as discovery and the

 orders of this Court warrant.

         43.      Excluded from the Class are the Defendant, the officers and directors of the

 Defendant at all relevant times, members of Defendant’s immediate families and their legal

 representatives, heirs, successors or assigns, and any entity in which Defendant has or had a

 controlling interest.

         44.      Plaintiffs are members of the Class they seek to represent.




                                                    8
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 9 of 18



         45.      Defendant has thousands of customers that have paid room, rent and fees while

 schools were closed, and students ordered to return home. Accordingly, members of the Class are

 so numerous that their individual joinder herein is impracticable. The precise number of Class

 members and their identities are unknown to Plaintiff at this time but may be determined through

 discovery. Class members may be notified of the pendency of this action by mail and/or

 publication through the distribution records of Defendant.

         46.      Common questions of law and fact exist as to all Class members and predominate

 over questions affecting only individual Class members. Common legal and factual questions

 include, but are not limited to, whether Defendant has refused to offer refunds and whether it has

 breached its contracts with its customers or otherwise acted unlawfully.

         47.      The claims of the named Plaintiff are typical of the claims of the Class in that the

 named Plaintiff was charged rental fees and suffered losses despite their child being ordered to

 leave campus and return home by school and government officials.

         48.      Plaintiff is an adequate representative of the Class because Plaintiff’s interest does

 not conflict with the interests of the Class members Plaintiff seeks to represent, Plaintiff has retained

 competent counsel experienced in prosecuting class actions, and Plaintiff intends to prosecute this

 action vigorously. The interests of Class members will be fairly and adequately protected by

 Plaintiff and their counsel.

         49.      The class mechanism is superior to other available means for the fair and efficient

 adjudication of the claims of the Class members. Each individual Class member may lack the

 resources to undergo the burden and expense of individual prosecution of the complex and

 extensive litigation necessary to establish Defendant’s liability. Individualized litigation increases

 the delay and expense to all parties and multiplies the burden on the judicial system presented by




                                                    9
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 10 of 18



  the complex legal and factual issues of this case. Individualized litigation also presents a potential

  for inconsistent or contradictory judgments. In contrast, the class action device presents far fewer

  management difficulties and provides the benefits of single adjudication, economy of scale, and

  comprehensive supervision by a single court on the issue of Defendant’s liability. Class treatment

  of the liability issues will ensure that all claims and claimants are before this Court for consistent

  adjudication.

                                                  COUNT I
                                                 RESCISSION

         50.       Plaintiff hereby incorporate by reference the allegations contained in the

  preceding paragraphs of this Complaint.

         51.       Plaintiff, as well as all other Class members, were in contractual privity with the

  Defendant as tenants of the Defendant’s facilities. These contractual agreements involving the

  Class members and Defendant were evidenced in writing and signed by the parties.

         52.       As noted above, the purpose of the contractual undertaking between the Class

  members (including Plaintiff) and Defendant was to provide a “preferred student living

  community” living arrangement to student Class members. The living space provided by this

  arrangement was bundled with a number of amenities and conveniences that particularly catered

  to students attending university campuses, such as, an exercise center, monthly resident events,

  computer labs, shuttle services to the campus, and university involvement.

         53.       There has been a clear “equitable breach” in this case that warrants rescission

  because issues of “impossibility of performance” and “frustration of purpose” have arisen.

         54.       As to the “frustration of purpose”, Plaintiff executed the contract with the

  Defendant with the understanding that Defendant was obligated to provide the student Plaintiffs

  and other student Class members with benefits, to include, but is not limited to access to the resort-


                                                   10
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 11 of 18



  style pool, luxurious clubhouse, fitness center, technology center with computer stations, multiple

  sports courts, club room with pool tables and coffee bar as well as a golf simulator. Due to

  Defendant’s failure to provide Plaintiff with said benefits Plaintiff was substantially frustrated as

  the purpose and benefits of the bargain were breached.

         55.       As to “impossibility of performance,” Defendant was obligated to provide the

  student Plaintiff and other student Class members with access to common areas, fitness center,

  technology center with computer stations, social activities, and other services. However, as a result

  of the COVID-19 pandemic, these common areas and services became both unsafe to provide and

  unsafe to use.

         56.       To that end, it should be noted that the only private accommodation provided by

  Defendant, The Retreat at Orlando, was a bedroom and bathroom in a shared apartment. Each

  living unit had common space shared amongst multiple residents. As such, essential daily living

  and hygiene functions were necessarily performed in a shared common facility with other students

  that any individual student might not know well, thus presenting a great risk for COVID-19

  infection.

         57.       Indeed, it is noteworthy that very similar dorm facilities run by the universities

  were closed down and the students urged to leave because the living arrangements were unsafe to

  occupy. This was consistent with CDC guidelines which discouraged gatherings of more than 10

  people and advised that stringent “social distancing” measures be taken to avoid transmission of

  COVID-19. However, Defendant, because of its own profits-over-people pecuniary interests,

  refused to acknowledge that the particular form of high-density housing arrangement that it

  provided was inconsistent with prudent safety measures.




                                                   11
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 12 of 18



          58.     In addition to that, it was simply not possible for students to fully access common

  areas and amenities in a prudent manner. Places such as the fitness center, transit shuttles, and

  computer stations would have required student Class members to group together beyond what was

  prudent. Even the heavily used common hallways presented such a risk.

          59.     For this reason, it was impossible for the Defendant to provide what was bargained

  for under the Class members’ contracts.

          60.     As to frustration of purpose, the student-style living arrangement was offered as

  part of a bundled package of amenities that were a fundamental part of Defendant’s performance

  under the contract. As noted above, Defendant’s living facilities and common amenities were

  rendered unsafe to use as a result of the COVID-19 pandemic. The provision of these living

  arrangements along with the coupled amenities were the fundamental purpose of the Class

  members’ agreements and became frustrated by the fact that they could not be safely provided or

  used.

          61.     In addition to its facilities being unsafe to use, the Defendant marketed its

  premises as being in close physical proximity to school and also marketed its services as being

  advantageous because of a high degree of integration with campus university activities. Given

  that the University campuses were closed, and no campus activities were taking place because of

  the COVID-19 pandemic, this frustrated an essential purpose of the Class members’ contracts with

  Defendant. Indeed, the very purpose of the Class members’ contracts with Defendant was to allow

  the student Class members to attend school on university campuses, which was of course not

  possible due to the closure of the university campuses.

          62.     Defendant has been provided with ample notice of the Class members’ desire for

  rescission. Indeed, not only did the Plaintiffs provide individual notice, but, as noted above, so




                                                 12
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 13 of 18



  many Class members contacted Defendant that it engaged in mass communications with Class

  members to present its position that no rescission would be permitted. Additionally, the Defendant

  was put on notice by the governor, the President and the University of Central Florida.

         63.       This case is suitable for rescission because the parties can be equitably restored to

  their original position or, if that result would not be equitable, a balance of equities can otherwise

  be achieved.

         64.       This count for rescission is pleaded in the alternative to any claim for legal relief.

  To the extent no remedy at law is available, rescission is appropriate.

                                               COUNT II
                                          BREACH OF CONTRACT

         65.       Plaintiffs hereby incorporate by reference the allegations contained in paragraphs

  1-49 of this Complaint.

         66.       The lease agreement provided that each Plaintiff “. . . a non-exclusive license to

  use all driveways, walkways, hallways, landscaped areas, and other common areas of the

  Apartment Community (the “Common Areas”); such usage to be in common with other residents

  in the Apartment Community and their respective guests, invites, and licensees.”

         67.       The Defendants have breached the contract because they are unable to safely

  provide these services and amenities.

                                  COUNT III
          BREACH OF IMPLIED CONVENANT OF GOOD FAITH AND FAIR DEALING

         68.     Plaintiff hereby incorporates by reference the allegations contained in 1-49 of this

  Complaint.

         69.     Plaintiff bring this claim on their own behalves and on behalf of the proposed Class

  against Defendant.




                                                   13
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 14 of 18



         70.     In performing its leases with Plaintiff and the Class members, Defendant has

  breached the implied covenant of good faith and fair dealing by:

                 a.      Unfairly and in bad faith asserting that remaining in shared space is

         a reasonable option for Plaintiffs and proposed Class members. Dormitories,

         whether on or off campus, are not designed to safely house students in the event of

         a pandemic, and, in order to stay safe, a vast majority of the students must move

         out in order to practice safe social distancing in accordance with CDC

         recommendations.

                 b.      Unfairly and in bad faith representing that its properties serve as a

         preferred student living community and provide residence life programs to

         compliment students’ academics. However, once the schools have closed and the

         students it purports to serve have been forced to leave, the reality reveals itself that

         Defendant does not consider its provision of room, board, and services to be tied

         whatsoever to the schools or to the students’ academics, as it has failed to refund

         unearned payments for room, board, and fees.

                 c.      Unfairly and in bad faith failing to refund any monies paid by the

         Plaintiffs and proposed Class that remain unused as a result of the COVID-19

         pandemic.

         71.     As a result of Defendant’s breach of the implied covenant of good faith and fair

  dealing as set forth above, Plaintiff and the proposed Class members have been damaged.


                                               COUNT IV
                                          UNJUST ENRICHMENT

         72.     Plaintiff hereby incorporates by reference the allegations contained in 1-49 of this

  Complaint.

                                                   14
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 15 of 18



         73.     Plaintiff brings this on her own behalf and on behalf of the proposed Class against

  Defendant.

         74.     Plaintiff and members of the Class conferred benefits on Defendant by paying

  room, board, and fees, despite the closing of colleges and universities and attendant

  recommendations for social distancing and returning home.

         75.     Defendant has knowledge of such benefits.

         76.     Defendant has been unjustly enriched in retaining the revenues derived from

  Plaintiff and Class members’ payments. Retention of those moneys under these circumstances is

  unjust and inequitable because Defendant is charging its customers full price of a semester’s worth

  of room, board, and fees of which Plaintiff and Class members cannot reasonably avail themselves.

         77.     Because Defendant’s retention of the non-gratuitous benefits conferred on it by

  Plaintiff and members of the Class is unjust and inequitable, Defendant must pay restitution to

  Plaintiff and members of the Class for their unjust enrichment, as ordered by the Court.

                                               COUNT V
                                              CONVERSION

         78.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

  1-49 of this Complaint.

         79.     Plaintiff bring this claim on their own behalves and on behalf of the proposed Class

  against Defendant.

         80.     Defendant deprived Plaintiff and the other members of the Class of the value they

  paid for themselves (or the students on whose behalf they paid for) of their right to the services

  and amenities provided in the lease agreement.

         81.     Plaintiff and members of the Class had a right to a refund of their room, board, and

  fees while the schools the dormitories catered to were and remain closed; Defendant intentionally


                                                   15
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 16 of 18



  refused issuance of any refund or credit after the schools were closed; Plaintiff and Class members

  were harmed through Defendant’s unlawful retention of room, board, and fees; Defendant’s

  conduct was a substantial factor in causing Plaintiff and Class members’ harm.

         82.     Plaintiff and members of the Class are entitled to the return of the prorated, unused

  amounts paid for room, board, and fees through the end of the semester.

                                             COUNT VI
                                      MONEY HAD AND RECEIVED

         83.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

  1-49 of this Complaint.

         84.     Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class against Defendant.

         85.     Defendant received money in the form of room, board, and fee payments that was

  intended to be used for the benefit of Plaintiff and the Class; however, those fees were not used

  for the benefit of Plaintiff and the Class, and Defendant has not given back or refunded the

  wrongfully obtained money and fees to Plaintiff and the Class.


                                       COUNT VII
                       FLORIDA CONSUMER COLLECTION PRACTICES ACT

         86.      Plaintiff hereby incorporate by reference the allegations contained in paragraphs

  1 – 49 of this Complaint.

         87.     Plaintiff brings this claim on her own behalf and on behalf of the proposed Class

  against Defendant.

         88.      At all times relevant to this action Defendant is subject to and must abide by the

  law of Florida, including Florida Statute § 559.72.




                                                  16
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 17 of 18



            89.     Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other

  conduct which could reasonably be expected to abuse or harass the debtor Plaintiff or any member

  of her family, or willfully engage in other conduct which can be reasonably be expected to abuse

  or harass the debtor or any member of her or his family.

            90.     Defendant has violated Florida Statute § 559.72(9) by attempting to enforce a debt

  when Defendant knows that the debt is not legitimate, or to assert the existence of some legal right

  when Defendant knows that right does not exist.

            91.     Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

  continuous sustaining of damages as described by Florida Statute §559.77.

                                             Prayer for Relief

            WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

  judgment against Defendant, as follows:


            a.     For an Order certifying the Class under Rule 23 of the Federal Rules of Civil

  Procedure and naming Plaintiff as representative of the Class, and Plaintiff’s attorneys as

  Class Counsel to represent the Class members;

            b.     For an Order declaring that Defendant’s conduct violates the statutes and

  laws referenced herein;

            c.     For an Order finding in favor of Plaintiff and the Class on all counts asserted

  herein;

            d.     For statutory, compensatory and punitive damages in amounts to be

  determined;

            e.     For prejudgment interest on all amounts awarded;

            f.     For an Order of restitution and all other forms of equitable monetary relief;


                                                     17
Case 0:20-cv-61127-RS Document 1 Entered on FLSD Docket 06/08/2020 Page 18 of 18



          g.      For injunctive relief as pleaded or as the Court may deem proper; and

          h.      For a declaration that the housing contract and agreements between

  Defendant and Plaintiff and the Class are unenforceable; and

          i.      For an Order awarding Plaintiff and the Class their reasonable attorneys’

  fees, litigation expenses, and costs of suit.


                                  DEMAND FOR TRIAL BY JURY

          Plaintiff demands a trial by jury of all issues so triable.


                                                  Respectfully submitted,

                                                  William “Billy” Peerce Howard
                                                  William “Billy” Peerce Howard, Esquire
                                                  Florida Bar No. 0103330
                                                  Heather H. Jones, Esquire
                                                  Florida Bar No. 0118974
                                                  Amanda J. Allen, Esquire
                                                  Florida Bar No. 0098228
                                                  THE CONSUMER PROTECTION FIRM
                                                  4030 Henderson Boulevard
                                                  Tampa, FL 33629
                                                  Telephone: (813) 500-1500
                                                  Facsimile: (813) 435-2369
                                                  Billy@TheConsumerProtectionFirm.com
                                                  Heather@TheConsumerProtectionFirm.com
                                                  Amanda@TheConsumerProtectionFirm.com

                                                  ****************************************
                                                  John W. Barrett (pending pro hac vice admission)
                                                  Raymond S. Franks, II (pending pro hac vice
                                                  admission)
                                                  BAILEY & GLASSER LLP
                                                  209 Capitol Street
                                                  Charleston, WV 25301
                                                  Telephone: (304) 345-6555
                                                  Facsimile: (304) 342-1110
                                                  JBarrett@baileyglasser.com
                                                  RFranks@baileyglasser.com

                                                  Attorneys for Plaintiff


                                                     18
